Citation Nr: 0913643	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  03-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1969 to 
December 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision. 

In 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006) that reversed a Board decision that had 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA appealed the Court's 
decision in Haas to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit); and, in order to avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that might ultimately be overturned 
on appeal, the Secretary of Veterans Affairs, on September 
21, 2006, imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay included those involving claims based on herbicide 
exposure in which the only evidence of exposure was the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), the Federal Circuit reversed and remanded 
the Court's 2006 Haas decision. 
 
The Haas case impacted the Veteran's claim of entitlement to 
service connection for diabetes mellitus; but, as the Haas 
litigation has concluded, the Board will proceed at this time 
with the adjudication of this claim. 


FINDINGS OF FACT

1.  The evidence of record fails to show that the Veteran set 
foot onshore in the Republic of Vietnam while in service. 

2.  The evidence fails to show that the Veteran was exposed 
to herbicides while in service.

3.  The evidence fails to show that the Veteran developed 
diabetes mellitus within a year of separation from active 
duty.


CONCLUSION OF LAW

Criteria for service connection for diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran contends that he is entitled to service 
connection for type II diabetes mellitus; asserting that he 
was exposed to Agent Orange while serving onboard the U.S.S. 
Richard S. Edwards (DD-950) along the coast of Vietnam in 
1969.  

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases, such as diabetes mellitus, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Nevertheless, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent (e.g., Agent Orange), unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307.  Furthermore, if a Veteran was exposed to 
an herbicide agent during service, certain diseases, 
including type II diabetes mellitus, shall be service 
connected even though there was no record of such disease 
during service.  38 C.F.R. § 3.309.  The regulations state 
that "Service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.

In Haas, the Federal Circuit held that VA had reasonably 
interpreted the phrase "service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam" to 
mean that a service member had to actually set foot within 
the land borders of Vietnam in order to be entitled to 
statutory presumptions of both exposure and service 
connection.  See 525 F.3d 1168. 

As noted above, the Veteran contends that he was exposed to 
Agent Orange while serving on the U.S.S. Richard S. Edwards 
(DD-950) off the coast of Vietnam; and deck logs confirm that 
the ship participated in a handful of firing missions off the 
coast of Vietnam during the first three weeks of June 1969.  
The ship logs also show that crew was loaded and fuel was 
received from tanker ships during this time.  However, while 
the evidence demonstrates that the Veteran was on the U.S.S. 
Richard S. Edwards during this time, and that the ship was in 
close proximity to the coast of Vietnam, the Veteran by his 
own statements confirmed that he never set foot ashore in 
Vietnam.  For example, in a November 2002 letter, the Veteran 
stated "I never left the ship but I was serving aboard ship 
in the waters of Vietnam from 1969 to 1970."  As such, the 
Veteran relied in the phrase "in the waters offshore" as 
his qualification for the presumption.  The Veteran 
reiterated this contention in a June 2007 letter in which he 
stated that his ship got as close to Vietnam as the mouth of 
Da Nang harbor.  Unfortunately, as discussed above, the 
Federal Circuit in Haas confirmed that a Veteran actually had 
to set foot on shore in Vietnam to qualify for the 
presumption of service connection.

As such, the Veteran is not entitled to service connection 
based on the presumption of herbicide exposure.  The Veteran 
is also not entitled to the presumption of in-service 
occurrence of diabetes mellitus, as his diabetes mellitus was 
not diagnosed within a year of his discharge from service (he 
was discharged from service in 1970 and he was not diagnosed 
with diabetes mellitus for approximately three decades).  
Furthermore, service treatment records disclose no evidence 
of complaints, treatments or diagnosis of diabetes mellitus 
during service, and there are no medical records following 
separation from service that demonstrate that diabetes 
mellitus was manifested within one year of separation from 
service.  Indeed, in the Veteran's Agent Orange examination 
form he reported that his diabetes began in 2002.  The Board 
also observes that the Veteran has not submitted any medical 
evidence that offers an opinion that his diabetes is in any 
way related to service.  See Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).

The Federal Circuit in Haas, citing to 38 C.F.R. § 3.309(e), 
explained that VA's interpretation of the presumptive statute 
did not cut off all rights of sea-going Veterans to relief 
based on claims of herbicide exposure, in that even service 
members who are not entitled to the presumption of exposure 
are nonetheless entitled to show that they were actually 
exposed to herbicides.  See 525 F.3d 1168.  As such, the 
Veteran could present evidence showing that he was actually 
exposed to herbicides.

Unfortunately, the Veteran fails here as well.  While he 
asserted in July 2007 that his ship approached Da Nang 
harbor, the Veteran has presented no evidence, or 
explanation, as to how, when, or where he was exposed to 
herbicides.

As such, while the Veteran currently has diabetes mellitus, 
the evidence fails to show that it was the result of his time 
in service.  Therefore, the criteria for service connection 
have not been met, and the Veteran's claim is accordingly 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in October 2002, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA treatment records have been obtained as have service 
treatment records and records from the Veteran's ship.  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


